          Case 3:17-cv-01496-WIG Document 35 Filed 06/10/20 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


 FRANK PAUL JANANGELO,

        Plaintiff,

               v.                                          Civ. No. 3:17-cv-01496 (WIG)

 ANDREW M. SAUL,
 Commissioner of
 Social Security,

         Defendant.

                      RULING ON MOTION FOR ATTORNEY’S FEES

        On May 27, 2020, Frank Paul Janangelo filed a motion for attorney’s fees under 42

U.S.C. §406(b)(1). [Doc. #33]. Attorney Richard Grabow submitted an affidavit in support of the

award, indicating he sought payment of $47,608.00, representing 25% of the total past-due

benefits, at an hourly rate of $1,046.32, for 45.5 hours of work performed at the federal level.

The fee request here amounts to the 25% of the retroactive benefit, the fee the plaintiff and

Attorney Grabow agreed to in the Retainer Agreement. [Doc. #33-1; 33-3; 33-4].

        On June 4, 2020, the Government filed a response noting that the Court must determine if

the de facto hourly rate of $1,046.32 is reasonable and not a windfall. [Doc. #34 at 4].

        For the reasons that follow, the motion is granted.

   I.       Background

   Plaintiff applied for disability benefits on March 12, 2014, alleging he had been disabled as

of August 9, 2010. His application was denied at all levels of the Social Security Administration

(“SSA”) review. On October 13, 2017, Plaintiff signed a retainer agreement authorizing Attorney

Richard B. Grabow of the law firm of Mester, Grabow & Miller, LLC, (“Grabow”) to appeal the

denial of benefits to this Court. The retainer agreement provided that if Plaintiff’s case is
                                                  1
           Case 3:17-cv-01496-WIG Document 35 Filed 06/10/20 Page 2 of 5



remanded to the SSA, and, upon remand, Plaintiff is awarded past due benefits, Plaintiff will pay

Attorney Grabow up to twenty-five percent of any award of past due benefits. On September 19,

2019, this Court issued an order remanding the case for further administrative proceedings.

Based on the successful district court appeal, Plaintiff was awarded attorney’s fees under the

Equal Access to Justice Act (“EAJA”) in the amount of $7,500. Upon remand to the SSA,

Attorney Grabow was able to secure an award of benefits dating back to a prior application. The

reopening of the prior application allowed Plaintiff to receive benefits under Title II beginning in

October 2009 through February 2020, in the amount of $162,688.60. The SSA awarded past due

benefits to Plaintiff on May 17, 2020. Attorney Grabow now moves for an award of attorney’s

fees in the amount of $47,608.00, which represents 25% of the retroactive benefits Plaintiff was

awarded.

   II.      Discussion

         Section 406(b) of the Social Security Act permits the court to award reasonable

attorney’s fees to a successful claimant’s attorney, provided those fees do not exceed twenty-five

percent (25%) of the amount of past-due benefits awarded to the claimant. 42 U.S.C.

§406(b); see also Gisbrecht v. Barnhart, 535 U.S. 789, 807 (2002); Wells v. Sullivan, 907 F.2d

367, 370 (2d Cir. 1990). In reviewing a request for fees under §406(b), “a court’s primary focus

should be on the reasonableness of the contingency agreement in the context of the particular

case; and the best indicator of the ‘reasonableness’ of a contingency fee in a social security case

is the contingency percentage actually negotiated between the attorney and client, not an hourly

rate determined under lodestar calculations.” Wells, 907 F.2d at 371. Even where, as here, the

requested fee does not exceed the twenty-five percent upper limit, the attorney “must show that

the fee sought is reasonable for the services rendered.” Gisbrech, 535 U.S. at 807. Thus,

§406(b) “does not displace contingent-fee agreements within the statutory ceiling; instead,
                                                 2
          Case 3:17-cv-01496-WIG Document 35 Filed 06/10/20 Page 3 of 5



§406(b) instructs courts to review for reasonableness fees yielded by those agreements.” Id. at

808-09.

        In determining reasonableness, the court “must begin with the agreement, and … may

reduce the amount called for by the contingency agreement only when it finds the amount to be

unreasonable.” Wells, 907 F.2d at 371. Courts consider several factors in determining the

reasonableness of a fee under § 406(b), including

        1) whether the requested fee is out of line with the “character of the representation
        and the results the representation achieved;” 2) whether the attorney unreasonably
        delayed the proceedings in an attempt to increase the accumulation of benefits and
        thereby increase his own fee; and 3) whether ‘the benefits awarded are large in
        comparison to the amount of time counsel spent on the case,’ the so-called
        “windfall” factor.

Joslyn v. Barnhart, 389 F. Supp. 2d 454, 456 (W.D.N.Y. 2005) (citing Gisbrecht, 535 U.S. at

808).

        The Court finds the fee requested to be reasonable. First, there is no suggestion the fee is

out of line with the character of the litigation or the results achieved. Nor is there any suggestion

Attorney Grabow unreasonably delayed the proceedings in any way. Rather, Attorney Grabow

achieved success in reversing the SSA’s decision and obtaining benefits for Plaintiff in a case

involving three ALJ hearings and an appeal before this Court. Indeed, counsel was able to

secure an award of the entire time period by seeking reopening of the prior application based

upon new and material evidence dating back to October 2009. Accordingly, the Court must

determine whether an award of the fee requested would amount to a windfall for Attorney

Grabow.

        When determining whether an award of attorney’s fees constitutes a windfall, courts

consider factors such as

        1)whether the attorney's efforts were particularly successful for the plaintiff, 2)
        whether there is evidence of the effort expended by the attorney demonstrated
                                                  3
            Case 3:17-cv-01496-WIG Document 35 Filed 06/10/20 Page 4 of 5



       through pleadings which were not boilerplate and through arguments which
       involved both real issues of material fact and required legal research, and finally,
       3) whether the case was handled efficiently due to the attorney's experience in
       handling social security cases.

   Baron v. Astrue, 311 F. Supp. 3d 633, 637 (S.D.N.Y. 2018) (quoting Blizzard v. Astrue, 496

   F. Supp. 2d 320, 323 (S.D.N.Y. 2007).

       Application of these factors weigh in favor of the fee request. There is no dispute

Attorney Grabow secured a favorable result for Plaintiff. Plaintiff was ultimately found disabled

as of his original alleged disability onset date and was awarded past-due benefits accordingly.

Attorney Grabow’s submissions to the Court have not been rote recitations of law but have

instead focused on applying relevant facts to the facts germane to the issues on appeal.

Furthermore, the attorney handling Plaintiff’s case has significant experience representing

claimants exclusively in the area of Social Security disability at both the administrative and

federal court levels. Having reviewed the attorney’s itemization of time spent on this case, the

Court finds the case was handled efficiently, likely because of the expertise of the lawyer

involved.

       Finally, considering the quality of results achieved, and the effectiveness of counsel, the

hourly rate of fees requested here is reasonable. In assessing the effective hourly rate an award

would produce, “courts [must be] mindful that deference should be given to the freely negotiated

expression both of a claimant’s willingness to pay more than a particular hourly rate and of an

attorney’s willingness to take the case despite the risk of nonpayment.” Valle v. Colvin, No. 13-

CV-2876 (JPO), 2019 WL 2118841, at *3 (S.D.N.Y. May 15, 2019) (citation omitted) (internal

quotations marks omitted). “Accordingly, a reduction in the agreed-upon contingency amount

should not be made lightly, particularly given the importance of encouraging attorneys to accept

social security cases on a contingency basis.” Id. (citations omitted) (internal quotations marks


                                                 4
            Case 3:17-cv-01496-WIG Document 35 Filed 06/10/20 Page 5 of 5



omitted). In this case, Attorney Grabow estimates that the requested fee award would result in a

de facto hourly rate of approximately $1,046.32. While on the higher side, courts within this

Circuit have held that similar de facto hourly rates are not a windfall to Plaintiff’s counsel. See

id. (hourly rate of $1,079.72 reasonable); Begej v. Berryhill, No. 3:14-cv-128(WIG), 2019 WL

2183105, at *2 (D. Conn. May 21, 2019) (hourly rate of $1,289.06 reasonable); Dolcetti v. Saul,

No. 3:17-cv-1820(VAB), 2020 WL 2124639, at *5 (D. Conn. May 5, 2020) (citing cases);

Nieves v. Colvin, No. 13CIV1439WHPGWG, 2017 WL 6596613, at *2 (S.D.N.Y. Dec. 26,

2017), report and recommendation adopted, No. 13CV1439, 2018 WL 565720 (S.D.N.Y. Jan.

24, 2018) (hourly rate of $1,009.11 reasonable); Kazanjian v. Astrue, No. 09 CIV. 3678 BMC,

2011 WL 2847439, at *2 (E.D.N.Y. July 15, 2011) (hourly rate of $2,100 reasonable); Eric K. v.

Berryhill, No. 5:15-CV-00845 (BKS), 2019 WL 1025791, at *3 (N.D.N.Y. Mar. 4, 2019) (hourly

rate of $1,500 reasonable).

          In sum, the Court concludes the award of attorney’s fees sought is reasonable in this case

and does not constitute a windfall to counsel.

   III.      Conclusion

          For the foregoing reasons, Attorney Grabow’s motion for $47,608.00 in attorney’s fees is

granted, provided that Attorney Grabow refunds to Plaintiff the amount of the EAJA award

previously received. See Rodriguez v. Colvin, 318 F. Supp. 3d 653, 658 (S.D.N.Y. 2018) (“Fee

awards may be made under both the EAJA and § 406(b), but the claimant’s attorney must refund

to the claimant the amount of the smaller fee.”).

          SO ORDERED, this 10th day of June 2020 at Bridgeport, Connecticut.

                                                   /s/ William I. Garfinkel
                                               WILLIAM I. GARFINKEL
                                               United States Magistrate Judge



                                                    5
